Citation Nr: 0948915	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability. 
 
2.  Entitlement to service connection for prostate cancer, to 
include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran has verified active duty service from March 1960 
to January 1966.  The record also indicates service prior to 
1960.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of VA Regional Office (RO) in Reno, Nevada that denied 
service connection for bilateral hearing loss and prostate 
cancer, to include as due to Agent Orange exposure.

Following review of the record, the issue of entitlement to 
service connection for prostate cancer, to include as due to 
Agent Orange exposure, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hearing loss disability is attributable to in-service noise 
exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in wartime 
service. 38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he was exposed to excessive noise in 
service, both on jet aircraft ramps and while flying, from 
October 1959 until January 1966.  He contends that this was 
particularly the case when he was an instructor pilot working 
in and around T-37 aircraft between March 1961 and August 
1962.  He maintains that he now has bilateral hearing loss 
from acoustic trauma in service for which service connection 
should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

If any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is identified as 
to any of the four notice elements, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), petition for cert. filed (U.S. March 21, 2008) (No. 
07-1209).

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

Here, the Veteran was sent a letter in July 2005 prior to the 
initial unfavorable decision on the claim currently under 
consideration.  The letter informed the appellant of what 
evidence was required to substantiate the claim of 
entitlement to service connection for hearing impairment, and 
of the appellant's and VA's respective duties for obtaining 
evidence.  This notification did not include information 
pertaining to a disability rating and an effective date for 
the award should service connection be granted.  That action 
shall be taken by the AOJ.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Extensive private clinical records have been 
received in support of the claim.  The Veteran was afforded a 
VA audiology examination in August 2005 that included a 
clinical opinion.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate 
any additional existing evidence that is necessary or is able 
to be secured for a fair adjudication of the claim that has 
not been obtained.  Therefore, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the claim. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim 
is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2009).

Factual Background 

The Veteran's service records reflect that he served in the 
capacity of pilot or/in a flying status continuously 
throughout active duty.  The service treatment records 
contain the results of at least a dozen or more audiometric 
evaluations dating from when the appellant was an aviation 
cadet in August 1958.  On service entrance on that date, he 
was shown to have auditory threshold averages of 
10/05/10/15/10 and 10/05/10/10/20 at that 
500/1000/2000/3000/4000 Hertz frequencies in the right and 
left ears, respectively.  The evidence documents that at no 
time was the range of threshold averages any higher than 
those values, to include on service discharge examination in 
October 1965 when the appellant had pure tone thresholds of 
0/0/-5/0-5 and 0/0/0/0/0 at the applicable Hertz frequencies.  
No complaints of hearing loss were recorded during service.  
There was an occasion in January 1961, when a Medical 
Commendation for Flying Duty noted that the veteran had air 
block on descent during a routine flight at approximately 
20000 feet.  Otitis media due to barotrauma was diagnosed.  
No follow-up in this regard is recorded.

The Veteran filed a claim for service connection for 
bilateral hearing loss in June 2005.

On an Aerospace Medicine Evaluation dated in December 1998, 
it was reported that the Veteran started flying at age 14, 
and subsequently joined the U. S. Air Force and entered pilot 
training.  It was noted that he instructed in the T-33 and T-
37 aircraft, was sent to Korea with a U. S. Advisory Group, 
and later sent to Vietnam as a forward air controller where 
he flew a variety of aircraft.  It was reported that between 
1961 and 1965, the appellant was with the U. S. Air Force 
Special Services and the CIA, flying in Southeast Asia.  It 
was noted that he left the Air Force in 1966 and immediately 
started flying commercial airlines starting with Braniff, 
followed by Convair, and subsequently with Continental Air 
Lines from 1983 on a variety of commercial airplanes.  It was 
noted that he retired at age 60 as a captain, but returned to 
work as a second officer on the DC-10. 

The report of a private audiogram dated in December 1998 from 
Preventive and Aerospace Medicine Consultants, P.A., showed 
sharply declining decibel losses from the 3000 Hertz 
frequency in both ears.  The physician remarked that the 
Veteran had high frequency deficit that was probably noise 
induced.  

Pursuant to the filing of his claim, the appellant was 
afforded a VA audiology examination in August 2005.  
Pertinent history of noise exposure as a pilot in the 
military and in commercial aviation for 30 years thereafter 
was noted.  He was also reported to have stated that he used 
to ride a motorcycle.  Current audiometric evaluation 
examination disclosed pure tone thresholds of 25/35/35/40/60 
and 25/25/35/60/70 at that 500/1000/2000/3000/4000 Hertz 
frequencies in the right and left ears, respectively.  Speech 
discrimination was 98 percent in the right ear and 94 percent 
in the left.  It was found that pure tones revealed within 
normal to precipitously sloping to moderately severe 
sensorineural hearing loss bilaterally.  The examiner 
delineated the results of the Veteran's audiograms during 
service and the private audiogram report in December 1998.  
He stated that the current configuration of hearing loss was 
consistent with noise-induced hearing loss, but that he was 
unable to determine if current hearing loss was due in part 
to either military noise exposure or post military noise 
exposure.  The examiner stated that "I cannot resolve this 
issue without resort to mere speculation."  

Legal Analysis

The Board observes in this instance that the Veteran served 
as a pilot or on the flight line.  Given this factual 
background, exposure to hazardous levels of noise are found 
to be consistent with the circumstances of his service.  
Accordingly, in-service exposure to high levels of noise is 
conceded. See 38 U.S.C.A. § 1154(a) West 2002 & Supp. (2008).  
The record also includes clear evidence of audio barotrama.

In this case, the Board is presented with a remarkably 
inadequate VA examination and opinion.  Although the examiner 
noted that the loss is consistent with noise exposure, he was 
unable to make any decision despite having knowledge of the 
in-service MOS and the in-service audiometric findings.  The 
fact that the Veteran rode a motorcycle borders on 
meaningless as the muffler sits behind the driver rather by 
his ear.  We are unimpressed with the fact that he also 
piloted large commercial craft as the examiner failed to 
establish noise exposure during such occupation.  If there 
were noise exposure beyond that noticed by a passenger, the 
examiner should have documented that fact.  The examiner did 
not and we are not at liberty to fill in the blanks that 
should not have been left blank.

At this time, the only significant noise exposure that can be 
justified, without remand, is the exposure received while in 
the service of his country.  The AOJ had every opportunity to 
return the examination report, but did not.  Based upon the 
evidence of record, the appellant has noised induced hearing 
loss disability due to in-service noise exposure.




ORDER

Service connection for bilateral hearing loss disability is 
granted.  


REMAND

The Veteran asserts that he was exposed to Agent Orange or an 
herbicide during active duty, and subsequently developed 
prostate cancer for which service connection should be 
presumed.  

The record reflects that in its duty-to-assist letters dated 
in January 2005 and July 2005, the Veteran was requested to 
provide specific information relative to his claim of 
herbicide exposure in Vietnam and Korea, respectively

The Veteran wrote in July 2005 that he was not claiming 
exposure to herbicides in Korea.  He stated instead that 
between December 1964 and May 1965, he was assigned from the 
6th Fighter Squadron, 1st Commando Wing at Hurlburt Field, 
Florida to 'Operation Waterpump' at Udorn, Thailand.  He 
related that during this period, he made several trips to 
Vietnam to retrieve T-28 fighter aircraft for delivery to the 
Central Intelligence Agency and the Laotian air force in 
Vientiane.  

The Veteran's personnel file contains information to the 
effect that between August 1964 and January 1966, he was a 
squadron pilot and maintained combat ready status in 
conventional fighter aircraft operation for counterinsurgency 
actions.  His duties included instructing other pilots and 
Southeast Asia replacement pilots in all phases of tactical 
fighter operations, air to ground ordnance delivery, and 
training foreign national to be combat-ready pilots, etc.  
The record shows that he was deployed to Project Water Pump.  
It was noted that his efforts favorably affected the 
interests of the United States and significantly improved the 
military capability of two other friendly governments.  The 
Board observes, however, that his being stationed in Thailand 
or presence in Vietnam does not appear in the personnel file, 
and this must be confirmed.  

In this regard, VA has developed specific procedures to 
determine whether a Veteran was exposed to herbicides in a 
vicinity other than the Republic of Vietnam or along the 
demilitarized zone in Korea.  VA Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
para. 10(n) directs that a detailed statement of the 
Veteran's claimed herbicide exposure be sent to the 
Compensation and Pension Service and a review be requested of 
the Department of Defense's inventory of herbicide operations 
to determine whether herbicides were used or tested in the 
pertinent areas.

As well, the Office of the Deputy Secretary of Veterans 
Affairs weighed in on this matter in a November 21, 2008 
letter to the Chairman of the Committee on Veterans Affairs 
of the United States Senate, noting that the Department of 
Defense had identified American bases in Thailand where Agent 
Orange had been used around the perimeters.  It was specified 
that a veteran who desired service connection for a disease 
based on herbicide exposure in Thailand would be asked to 
provide the approximate dates, location and nature of the 
exposure.  Once this information was furnished, VA's 
compensation and pension service would review the Department 
of Defense's inventory of herbicide operations in Thailand to 
determine possible exposure.  If this review did not confirm 
herbicide exposure, a request would be sent to the Joint 
Services Records Research Center for verification of the 
veteran's herbicide exposure.  If exposure was confirmed, a 
decision as whether or not to grant service connection would 
be made in accordance with the evidence and applicable law.

The record thus indicates that the Veteran may have served in 
Thailand but this requires confirmation.  The date and 
location of the exposure to herbicides have been generally 
given above.  However, further and more specific development 
is required.  Under the circumstances, the case is REMANDED 
for the following actions:

1.  The Veteran should be requested 
to provide a detailed statement as 
to the specific dates, location and 
nature of exposure to herbicides in 
Thailand and Vietnam.  

2.  As outlined above, the 
Veteran's detailed statement and 
other pertinent information 
relating to in-service herbicide 
exposure should be sent to VA's 
Compensation and Pension Service 
for review in conjunction with the 
Department of Defense's inventory 
of herbicide operations to 
determine whether herbicides were 
used or tested in the areas that 
Veteran lists.  If this review does 
not confirm herbicide exposure, a 
request should be sent to the Joint 
Services Records Research Center 
for verification of the Veteran's 
potential herbicide exposure.

3.  The AOJ should attempt to 
obtain all orders and flight logs 
concerning service.

4.  The AOJ should attempt to 
obtain any relevant information 
concerning Operation Waterpump.

5.  The AOJ should contact the CIA 
and determine if that organization 
has any information concerning this 
Veteran that is not-classified.

6.  After taking any further 
development deemed appropriate, the 
RO should readjudicate the issue of 
entitlement to service connection 
for prostate cancer based on 
exposure to herbicide or Agent 
Orange.  If the benefit is not 
granted, the appellant and his 
representative should be provided a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


